DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-10 & FIG. 21 from Group A, FIG. 8 from Group B, and FIG. 15 from Group C (claims 1-6 and 8-10) in the reply filed on 11/12/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upper panel having an interior surface and a base panel having an interior surface” (claim 1) & “wherein the ante-chamber extends a lateral distance and the fill edge extends a lateral distance, and the ante-chamber lateral distance is substantially equal to the fill edge lateral distance” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections
Claim 1 is objected to because of the following informalities:  “fill edge” in L9 & “void” in L10 are missing “the”.  Appropriate correction is required.
Claims 7 & 11-14 are objected to because of the following informalities: the claims are missing status marking as “withdrawn”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claim 1 recites “wherein the fill edge of the analysis chamber is separated from the fluid passage exit end by a void, which fill edge is therefore not connected to the fluid passage exit end, which void extends a traverse distance between the analysis chamber fill edge and the fluid passage exit end, which traverse distance is sized such that a self-contained body of the biological fluid sample can extend across the void and maintain contact between the fluid passage exit end and the fill edge.”  The specification at ¶ 0038 indicates “the analysis chamber 72 is separated from the aperture 78 extending from the secondary channel 64 by an air gap 79.”  The term “void” is generally understood as a completely empty space.  However, the examiner does not find support in the original specification since an air gap does not necessarily translate to a completely empty space.  This is considered new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 & 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “wherein the fill edge of the analysis chamber is separated from the fluid passage exit end by a void, which fill edge is therefore not connected to the fluid passage exit end, which void extends a traverse distance between the analysis chamber fill edge and the fluid passage exit end, which traverse distance is sized such that a self-contained body of the biological fluid sample can extend across the void and maintain contact between the fluid passage exit end and the fill edge.”  The term “void” is generally understood as a completely empty space.  However, the claim is unclear since the void in the cartridge would no longer exists when a biological fluid sample flows as recited.
Claim 1 recites the limitation "the channel" in L4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 4 & 8 are not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  The “traverse distance is sized such that a self-contained body of the biological fluid sample can extend across the void and maintain contact between the fluid passage exit end and the fill edge” is undefined in the claim and the metes and bounds of the traverse distance size is thereby indefinitely defined.  The claimed “sized” is unclear because it’s based upon prospective workpieces of the self-contained body of the biological fluid sample which is not a positive element of the claim.  Similarly, claims 4 & 8 are unclear what structural configuration is being claimed as the self-contained body of the biological fluid sample has not been positively claimed.  

Claim 4 recites the limitation "the fluid sample" in L2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6 & 8-10 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Reed et al. (US 2002/0150505).
Regarding claim 1, Reed et al. teach a biological fluid sample analysis cartridge, comprising: 
a fluid channel (see i.e., fluid channel formed by the mini-column 12 and drip-director 16 in Fig. 4 for example); 
a fluid passage extending between an entry end and an exit end, wherein the entry end is in fluid communication with the channel (see annotation in Fig. 3); and 
an analysis chamber (e.g., receiving well 26) defined by an upper panel (e.g., receiving plate 24) having an interior surface and a base panel (i.e., base of the receiving well 26) having an interior surface (see Fig. 3 for example), wherein a lateral edge of the upper panel and a lateral edge of the base panel define a fill edge of the analysis chamber (see annotation in Fig. 3); 
wherein the fill edge of the analysis chamber is separated from the fluid passage exit end by a void (see annotation in Fig. 3), which fill edge is therefore not connected to the fluid passage exit end, which void extends a traverse distance between the analysis chamber fill edge and the fluid passage exit end (see Fig. 3 for example). 

    PNG
    media_image1.png
    1558
    1120
    media_image1.png
    Greyscale

With regard to limitations in claims 1, 4, 8 (e.g., “which traverse distance is sized such that a self-contained body of the biological fluid sample can extend across the void and maintain contact between the fluid passage exit end and the fill edge”, “[...] by capillary action”), these 

Regarding claims 2-6 & 8-10, Reed et al. teach:
2. The cartridge of claim 1, wherein the fill edge extends a lateral distance, and the exit end of the fluid passage extends a lateral distance, and the fill edge lateral distance is greater than the fluid passage exit end lateral distance (see Fig. 3 for example). 
3. The cartridge of claim 1, wherein the fluid passage is an ante-chamber (see Fig. 3 for example). 
4. The cartridge of claim 3, wherein the ante-chamber is capable of drawing the fluid sample from the fluid channel (see Fig. 3 for example). 
5. The cartridge of claim 3, wherein the ante-chamber extends a lateral distance and the fill edge extends a lateral distance, and the ante-chamber lateral distance is substantially equal to the fill edge lateral distance (see Fig. 3 showing a portion of the fluid passage/ante-chamber and the fill edge lateral distances are substantially equal). 
6. The cartridge of claim 1, wherein the fluid passage is in fluid communication with a lateral side of the channel (see Fig. 3 for example). 
8. The cartridge of claim 1, wherein the analysis chamber (26) is capable such that the self-contained body of the biological fluid sample extending across the void and maintaining contact between fluid passage exit end and the fill edge, enters the analysis chamber (it is noted that depending on physical properties of the sample, this feature would be taught). 
9. The cartridge of claim 3, wherein the ante-chamber has a volume and the analysis chamber has a volume, and wherein the volume of the analysis chamber is less than the volume of the ante-chamber (see Fig. 3 for example). 
10. The cartridge of claim 3, wherein the ante-chamber has a height and the analysis chamber has a height, and wherein the height of the ante-chamber is greater than the height of the analysis chamber (see Fig. 3 for example). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jovanovich et al. (US 2005/0161669) teach a modular fluidic microchip system comprising a plurality of microfluidic channels separated from each other, see Figs. 1-4 for example.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798